TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MARCH 5, 2020



                                      NO. 03-19-00757-CV


                               Appellant, Robert A. Marshall//
         Cross-Appellants, Scott Law Ortho Corp. P.C.; and Julio De La Fuente, DDS

                                                 v.

            Appellees, Scott Law Ortho Corp. P.C.; and Julio De La Fuente, DDS//
                              Cross-Appellee, Robert A. Marshall




APPEAL FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
   DISMISSED ON APPELLANT’S AND CROSS-APPELLANTS’ JOINT MOTION --
                      OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on September 30, 2019. The parties

have filed a joint motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

Each party shall pay the costs of appeal incurred by that party, both in this Court and in the court

below.